482 F.2d 1375
6 Fair Empl. Prac. Cas. (BNA) 676, 6 Empl. Prac. Dec. P 8824Deborah DRUDGE, Esq., Plaintiff,v.Richard S. McKERNON, County Attorney for Montgomery County,Maryland, et al., Defendants.
No. 73-8071.
United States Court of Appeals,Fourth Circuit.
Submitted Aug. 20, 1973.Decided Sept. 10, 1973.

Before WINTER, BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM.


1
Plaintiff, who claims that she was improperly denied employment in the Law Department of Montgomery County because she is a woman, appeals from the denial of her application for a temporary restraining order in which she sought either that she be employed forthwith or that defendants be restrained from filling the vacant position in the office for which she had applied.  Plaintiff has moved for summary reversal of the district court's denial of relief and for an expedited hearing of this appeal.  We think that the motion should be denied and, indeed, that plaintiff's appeal should be dismissed.


2
We have been cited to no authority, and we are aware of none, that, as a general rule, the granting or denial of a motion for a temporary restraining order is an appealable order.  The authorities cited by plaintiff, where review of action on a request for a temporary restraining order was afforded, all arose from exceptional circumstances not present here, and in our view they constitute no authority for entertaining her appeal.  Because we are persuaded that we lack jurisdiction in the premises, plaintiff's motion is denied and her appeal is


3
Dismissed.